15-671
     Carranza v. Sessions
                                                                                       BIA
                                                                               A094 095 153

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   8th day of May, two thousand seventeen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            BARRINGTON D. PARKER,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   CORNELIO CARRANZA,
14            Petitioner,
15
16                      v.                                           15-671
17                                                                   NAC
18   JEFFERSON B. SESSIONS III, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Perham Makabi, Kew Gardens, NY.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
26                                       Assistant Attorney General; Shelley
27                                       R. Goad, Assistant Director; Kristen
28                                       Giuffreda Chapman, Trial Attorney,
29                                       Office of Immigration Litigation,
30                                       United States Department of Justice,
31                                       Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Cornelio Carranza, a native and citizen of El

6    Salvador, seeks review of a February 3, 2015, decision of the

7    BIA denying his motion to reopen.   In re Cornelio Carranza, No.

8    A094 095 153 (B.I.A. Feb. 3, 2015).      We assume the parties’

9    familiarity with the underlying facts and procedural history

10   in this case.

11       We find no abuse of discretion in the BIA’s denial of

12   reopening.   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-69

13   (2d Cir. 2008) (reviewing denial of reopening for abuse of

14   discretion).    It is undisputed that Carranza’s motion to reopen

15   was untimely filed because the agency’s order of removal became

16   final in 2010 and Carranza did not file his motion to reopen

17   until 2014, well beyond the 90-day deadline.       See 8 U.S.C.

18   § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).

19       The BIA did not err in declining to equitably toll the

20   period for Carranza to file his motion based on his claim that

21   his former attorneys were ineffective for failing to reregister

22   him for temporary protected status (“TPS”).   Even assuming that



                                     2
1    prior counsel was ineffective, Carranza had to demonstrate “due

2    diligence” in pursuing his claim during “both the period of time

3    before the ineffective assistance of counsel was or should have

4    been discovered and the period from that point until the motion

5    to reopen is filed.”   Rashid v. Mukasey, 533 F.3d 127, 132 (2d

6    Cir. 2008); see also Cekic v. INS, 435 F.3d 167, 170 (2d Cir.

7    2006).

8        Carranza failed to demonstrate due diligence in pursuing

9    his ineffective assistance claim.   Carranza submitted evidence

10   that, after this Court denied his petition for review of his

11   removal order in July 2011, he applied for TPS in December 2011

12   and hired a new attorney to submit additional evidence in

13   support of that application in February 2013 after receiving

14   a notice that the U.S. Citizenship and Immigration Service

15   (“USCIS”) intended to deny TPS reregistration.       He further

16   claimed that, after being detained for removal in September

17   2014, he hired another attorney, who informed him that he could

18   raise an ineffective assistance claim and moved to reopen on

19   his behalf.

20       Carranza argues that the BIA erred in assuming that he

21   should have discovered the ineffective assistance of his former

22   attorneys when the Court denied his petition in July 2011.   This



                                    3
1    argument   lacks   merit    for   two   reasons.   First,   Carranza

2    reapplied for TPS in December 2011, five months after this

3    Court’s denial of his petition, thereby indicating that he was

4    aware of the basis for his claim that his former attorneys should

5    have reregistered for TPS at that time rather than in September

6    2014 as he suggests.   Second, the BIA alternatively found that,

7    even if he was not aware of the claim immediately after this

8    Court’s July 2011 decision, he met with a new attorney regarding

9    USCIS’s intent to deny him TPS reregistration in February 2013,

10   yet he did not take any action to pursue reopening for more than

11   one year after that.       On this record, the BIA did not err in

12   concluding that Carranza had, or should have, discovered the

13   basis for his ineffective assistance of counsel claim at some

14   point during the more than one year that passed between this

15   Court’s July 2011 decision denying his petition for review of

16   his final order of removal and his February 2013 meeting with

17   a new attorney regarding his TPS application.       See Rashid, 533

18   F.3d at 132-33.

19       Carranza further argues that, even if he should have

20   discovered   his   former     counsel’s     ineffective   assistance

21   earlier, he acted diligently after the Court’s July 2011

22   decision given that his application to reregister for TPS was



                                        4
1    pending with USCIS between December 2011 and the filing of his

2    motion to reopen in September 2014.       That application with

3    USCIS does not establish that he diligently pursued reopening

4    of his removal proceedings based on ineffective assistance.

5    And given that the statutory time period for timely filing a

6    motion to reopen is 90 days from the date of the final order

7    of removal, 8 U.S.C. § 1229a(c)(7)(C)(i), the BIA did not err

8    in determining that Carranza’s unexplained delay of more than

9    one year—from when he spoke to a new attorney in February 2013

10   and the filing of his motion in September 2014—showed a lack

11   of due diligence.   See Jian Hua Wang v. BIA, 508 F.3d 710, 715

12   (2d Cir. 2007).   The lack of diligence finding was dispositive

13   of Carranza’s motion insofar as he sought reopening or equitable

14   tolling based on ineffective assistance.     See Rashid, 533 F.3d

15   at 131.

16       Carranza does not challenge the BIA’s alternative bases for

17   denying his motion—his failure to establish either his prima

18   facie eligibility for the underlying relief sought so as to

19   warrant sua sponte reopening or changed country conditions

20   excusing his untimely filing.       Accordingly, we do not reach

21   those rulings.    See Yueqing Zhang v. Gonzales, 426 F.3d 540,

22   541 n.1, 545 n.7 (2d Cir. 2005).



                                     5
1       For the foregoing reasons, the petition for review is

2   DENIED. Carranza’s request for oral argument is DENIED in

3   accordance with Federal Rule of Appellate Procedure 34(a)(2),

4   and Second Circuit Local Rule 34.1(b).

5                               FOR THE COURT:
6                               Catherine O’Hagan Wolfe, Clerk




                                  6